Citation Nr: 1443496	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-36 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chest pain, to include as secondary to a sinus condition with leakage causing stomach problems.  

2.  Entitlement to service connection for a bilateral foot disorder.  

3.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected residuals of nose fracture. 

4.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected sinusitis and/or residuals of nose fracture.  

5.  Entitlement to service connection for a lumbar spine disability.  

6.  Entitlement to a compensable disability rating for service-connected left ear hearing loss.  

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1978 to August 1978, from August 1979 to May 1981, and from April 1984 to October 1985.  

The appeal comes before the Board of Veterans' Appeal (Board) from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied claims for service connection for a bilateral foot impairment and chronic headaches and also denied requests to reopen claims of service connection for a back disorder and demyelinating disease of the central nervous system.  

This appeal also arises from a March 2009 rating decision which, in pertinent part, denied claims of service connection for sleep apnea and chest pain, as well as entitlement to an increased rating for service-connected left ear hearing loss.  

In December 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing sitting at the RO.  A transcript of the hearing is associated with the claims file.  

In July 2013, the Board reopened the claims of service connection for a back disorder and demyelinating disease of the central nervous system; however, the Board remanded those claims, as well as the other claims on appeal for additional evidentiary development.  In that decision, the Board also inferred a claim for TDIU and assumed jurisdiction over the inferred claim, consistent with Rice v Shinseki, 22 Vet App 447 (2009).  

In June 2014, the Board denied service connection for demyelating disease of the central nervous system and that issue is no longer on appeal.  The Board remanded the remaining issues captioned above for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  The Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that such are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a bilateral foot disorder, obstructive sleep apnea, migraine headaches, for a compensable rating for left ear hearing loss, and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a heart disability or a separate disability manifested by chest pain, and recurrent episodes of chest pain are not secondary to service-connected chronic sinusitis.  

2.  The Veteran's lay evidence of chronic low back pain during service with a continuity of symptoms after service is inconsistent with his statements of record on military and VA examinations; the weight of credible lay and medical evidence is that his current degenerative disc disease of the lumbar spine first manifested greater than one year after service and was not caused or aggravated by any aspect of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by chest pain on a direct and secondary basis are not met.  38 U.S.C.A. § 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  

2.  The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. § 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his/her possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In pre-rating letters dated November 2007 and January 2009, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his service connection and increased rating claims, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Both letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The September 2008 and March 2009 rating decisions reflect the initial adjudication of the claims after issuance of these letters.  Hence, the November 2007 and January 2009 letters-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.  

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with this appeal, including the Veteran's service treatment records and all post-service VA and private treatment records identified by the Veteran.  Additionally, the Veteran has been provided with several VA examinations in conjunction with this appeal, including in January 2009, November 2009, January 2011, February 2012, June 2012, April 2013, and October 2013 with an additional medical opinion in June 2014.   Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to issue a decision on the matters decided herein, as they include an interview with the Veteran, a review of the record, and a physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the claims on appeal, and no further examination is necessary.

The Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, the undersigned VLJ enumerated the issues on appeal and information was solicited regarding the onset of his claimed disabilities and why he believes service connection is warranted for each claimed disability.  The Veteran also testified as to the severity of his service-connected left ear hearing loss disability, including how it precludes him from securing and maintaining substantial gainful employment.  In addition, the Veteran was assisted at the hearing by an accredited representative from the Disabled Veterans of America who asked questions to ascertain whether there was additional evidence needed to substantiate the claims on appeal.  Moreover, the VLJ sought to identify any pertinent evidence not currently associated with the record.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection and increased compensation benefits.  

As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims on appeal based on the current record.  

Finally, as noted in the Introduction, in July 2013 and June 2014, the Board remanded this appeal for additional development, to include obtaining the Veteran's updated VA treatment records, records from VA's Vocational Rehabilitation program, and his records from the Social Security Administration (SSA).  On remand, the Veteran was also to be scheduled a VA examination to evaluate his claimed disabilities.  All records have been obtained and associated with the claims file, and review of the record shows the Veteran was afforded VA examinations, as requested.  Therefore, the Board finds that the AOJ has substantially complied with the July 2013 and June 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As may be applicable in this case, the presumption for chronic disease and provisions for continuity of symptomatology are available for arthritis and for organic diseases of the nervous system.  

In addition to the foregoing, service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Chest Pain 

The Veteran is seeking service connection a disability manifested by chest pain.  He contended in a July 2008 claim that he experienced chest pain caused by a head injury during active service.  During the December 2012 Board hearing, the Veteran testified that he received treatment for chest pain during service and has experienced chest pain since he was discharged from service. He suggested that the causes may also be related to cardiovascular or respiratory disease or secondary to service connected sinusitis from drainage to the gastrointestinal system.   

Service treatment records (STRs) show that the Veteran was treated for chest and stomach pain, cough, and headache in January 1980.  A physician's assistant (PA) ordered a chest X-ray but suspected that the pain was caused by sinusitis or a respiratory infection.  The results of the X-ray are not of record.  The Veteran was treated several times over the next five months for sore throat and headaches and diagnosed with chronic sinusitis.   In July 1980, the Veteran again sought treatment for chest pain that he reported had been present for seven months.  The chest pain was recurrent, on the right side, fleeting, and unrelated to food or activity.  A clinician diagnosed chest wall syndrome (also known as costochondritis).  A chest X-ray was ordered, but the results are not of record.  However, the clinician noted that a clinical examination of the heart and lungs was normal.  Regarding head injuries, STRs show treatment in August 1980 for stiches on the head following an altercation and in March 1981 for a broken nose while playing basketball.  

The Veteran did report a history of chest pain on a March 1981 medical history questionnaire, but the examiner noted no lung, chest or heart abnormalities.  Subsequent STRs do not contain any further complaints, treatment, or diagnosis related to chest pain, including physical examinations in April 1983 and October 1985 where objective examination of his heart and chest X-rays were normal and the Veteran denied having pain or pressure in his chest, heart palpitations, and any form of heart trouble.  The military examiner noted no lung, chest, or heart abnormalities.  Nevertheless, the Veteran has asserted that he has experienced the same chest pain since 1980.  

In February 1986, a VA examiner performed a general medical examination.  The Veteran did not report chest pain and the examiner noted no heart murmur or gastrointestinal masses.  In November 1999, the Veteran reported having an episode of chest pain the previous night; the examiner noted that the chest pain was atypical and probably of a gastrointestinal etiology.  In August 2006, the Veteran reported having recurrent, substernal chest pain for the past week.  The examining physician advised the Veteran to come into the hospital for evaluation of his chest pain to rule out a cardiac cause, including myocardial infarction, or other reasons; however, the Veteran refused to stay and reported he would seek treatment with his private physician.  The assessment was chest pain, signing out against medical advice.  In August 2008, the Veteran again reported chest pain.  An electrocardiogram showed no changes and the Veteran refused to participate in a stress test.  In January 2009, the Veteran reported having intermittent chest pain over the past year.  The examining physician noted that the chest pain was atypical and non-cardiac in nature, and he also noted that anxiety may be a cause.  

In April 2009, the chest pain symptoms were further investigated by VA primary care and internal medicine physicians.  One physician noted that the Veteran was monitored for cardiac abnormalities in December 2008 with none detected.  The Veteran reported that the pain was a "pins and needles" or burning sensation, intermittent on either side, non-radiating, and occurred primarily at night.  He denied any palpitations or tachycardia.  An electrocardiogram showed no evidence of ischemia.   

The Veteran denied any history of chest pain or heart palpitations during a July 2010 SSA disability examination.  In May 2010, a VA outpatient clinician noted the Veteran's reports of chest pain in the upper gastric area right after eating.  A January 2011 VA examination of his chronic sinus disorder is completely silent for any concurrent episodes of chest pain.  

In a statement in March 2012, the Veteran noted that he experienced pounding in his chest for the previous four years with episodes that come on suddenly with nervousness, racing heartbeat, tightness, sweating, and difficulty breathing.  He also noted that the use of a continuous positive airway pressure device for the treatment of sleep apnea caused anxiety and that sinus drainage caused stomach pain.  

The Veteran was afforded a VA heart examination in June 2012 during which he reported having arrhythmias related to anxiety and depression, and he denied having any heart disease or treatment.  After reviewing the record including previous electrocardiograms, echocardiograms, and X-rays, and examining the Veteran, the VA examiner stated there was no objective evidence of a heart condition or disease, also noting that there is no evidence of a heart condition during service.  In November 2012, the Veteran sought treatment for chest and jaw pain following passing blood in a bowel movement.  An electrocardiogram showed no ischemic changes. 

During the December 2012 Board hearing, the Veteran testified that his chest pain in service was concurrent with sinus exacerbations.  However, he stated that he now experienced two different types of chest pain, one associated with stomach distress.  He reported that he was told by clinicians that the other pain was associated with anxiety. 

In July 2013, a VA physician noted a review of the claims file and considered whether the Veteran's service connected sinusitis caused or aggravated his gastrointestinal disorders including a hiatal hernia and gastroesophageal reflux disease.  The physician noted that there is no physiological mechanism to support this causation because any sinus fluid drainage that is swallowed is digested easily by the stomach in the same manner that other fluids are digested. 

The Board remanded the claim in July 2013 in part for the RO to obtain records of disability claims from the Social Security Administration (SSA) and records of the Veteran's award of VA vocational/rehabilitation benefits.  SSA records were obtained but are silent for any reports by the Veteran of chronic chest pain or cardiovascular disease other than hypertension.  SSA examiners noted that the Veteran had received VA treatment for depression and anxiety.  Vocational/rehabilitation records are silent for any comments by counselors noting impairment of the work and education programs because of chest pain.  

In June 2014, the Board remanded the claim to obtain an additional medical opinion to address whether the 1980 clinical observation of chest wall syndrome represented the onset of a heart disability and whether the recurrent post-service chest pain symptoms are secondary to a service-connected disability.  

Later in June 2014, a VA physician noted a review of the claims file including the 1980 notation of chest wall syndrome, the subsequent military physical examinations, and post-service VA medical investigations of the cause for the recurrent pain.  The physician found that the Veteran did not have a heart disorder and that there was insufficient evidence to demonstrate that the chest pain was caused by anxiety, a gastrointestinal disorder, or service-connected sinusitis.  He noted that his opinion was based on his review of the records, unspecified medical literature, and his clinical experience.  

The Board finds that service connection for a disability manifested as chest pain including as secondary to service connected sinusitis is not warranted because the Veteran does not have a current heart or other separate disability including chest wall syndrome.  Moreover, the weight of competent evidence is that the chest pain is not a manifestation or caused by service-connected sinusitis.  The Veteran's gastrointestinal and psychiatric disorders are not service-connected.   

The Board acknowledges that the Veteran is competent to report the history of his observed chest pains.  However, he is not competent to determine whether his symptoms are manifestations of a chronic disorder or secondary to a chronic disorder as this is a complex matter requiring medical training.  Moreover, a clinical finding or symptom standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)  In this case, the medical evidence does not clearly demonstrate a single cause for his recurrent chest pain so that his lay statements do not support a later diagnosis.  Further, the Board finds that his statement that he experienced a continuity of chest pain after episodes in 1980 is not credible as he denied these symptoms on multiple subsequent physical examinations and failed to report them in a February 1986 VA general medical examination when he had a reasonable opportunity to do so.  
  
Regarding a possible heart disorder, the Board acknowledges that the results of chest X-rays in 1980 were not of record and that there was no evidence that electrodiagnostic studies were undertaken at that time.  Although the absence of evidence does not prove the absence of a heart abnormality, had the X-rays identified a heart deficit in an active duty soldier, it is reasonable to expect that such would have been noted in the records and evaluated by clinicians to determine fitness for further service.  Therefore, some probative weight is assigned to the Veteran's continued service on active duty without follow up and to his denials of any further chest pain on several examinations.  Finally, even though the Veteran failed to cooperate with attempts by VA to fully evaluate his recurrent chest pain symptoms that re-emerged in 1999, the great weight of clinical and diagnostic evidence in 1999, 2008, 2009, and 2012 showed that he does not have a heart disorder.  None of the outpatient clinicians or examiners has associated the post-service chest pain with any unique chronic disorder. 

The Board considered whether the chest pain was a manifestation of or secondary to a sinus, gastrointestinal, or psychiatric disorder.   Clinicians who examined the Veteran in service in 1980 noted chest pain concurrently with sinus or respiratory illness including coughing.  However, a VA physician in 2013 noted that sinus drainage is easily digested and did not cause or aggravate the Veteran's upper abdominal pain that was caused by a hiatal hernia.  The VA physician in June 2014 found that the chest pain was not caused by sinusitis, albeit with rationale limited to his review of the record and clinical experience.  Nevertheless, the Board places probative weight on this assessment because it is consistent with the history in service and with VA clinical investigations and opinions on the sinus disorder after service.  There is no contrary competent opinion.  

Service connection for gastroesophageal reflux disease, hiatal hernia, stomach condition, anxiety, and depression were denied in March 2011 and confirmed in August 2011.  Therefore, even if chest pain were found to be a separate disability or a symptom of these disorders, service connection for chest pain secondary to these diagnosed disorders is not warranted.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

The Veteran is seeking service connection for a back disability that he contends first manifested during service.  He testified during the December 2012 Board hearing that he was told he had scoliosis at entry into service.  He further testified that, while he did not have a specific injury to his back during service but that running would aggravate his back.  The Veteran has further asserted that his back pain began in service and has continued since that time.  

A back disability, including scoliosis, is not noted on the April 1978 entrance examination.  Therefore, the Veteran is presumed sound as to a back disability when he entered service.  38 U.S.C.A. § 1111 (West 2002).  The subsequent STRs do not contain any complaints, treatment, or findings related to back pain or a back disability during service with one exception.  In October 1980, the Veteran sought treatment for jaw pain following an injury and reported to a clinician that he had a history of "back pain-like symptoms."  The Veteran specifically denied any chronic back pain on medical history questionnaires in March 1981, April 1983, and October 1985, and the examiners noted no back abnormalities.  In February 1986, a VA examiner noted the Veteran's report of an episode of back pain in service after lifting oil cans.  X-rays were negative, and the examiner did not diagnose a chronic lumbar spine or back muscle disorder.  

Nevertheless, the Veteran is competent to report that he experienced back pain while running during service and that his back pain continued after service.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The post-service evidence shows the Veteran complained of low back pain as early as January 1990.  He continued to intermittently seek treatment for his low back pain and which was eventually diagnosed with degenerative disc disease of the lumbosacral spine in part as noted in magnetic resonance images in April 2001 and November 2003.  See VA treatment records dated October 2000, April and September 2001, and January 2003; see also October 2013 VA spine examination.  

SSA disability examinations in 2011 and VA vocational/rehabilitation documents in 2009 show that low back pain was not service-connected but did impose occupational impairment.  

The October 2013 VA examiner stated he was unable to provide a nexus opinion without resorting to mere speculation because he was unable to locate a complaint of low back pain in the STRs, further noting that there is no evidence of a diagnosis of arthritis during the first post-service year or evidence of a low back condition during the first two years following service.  While the VA examiner provided a rationale in support of his conclusion, it appears he provided his negative nexus opinion, at least partially, upon the lack of medical evidence showing a complaint or low back pain during service, which renders his opinion inadequate given the competent lay evidence of low back pain during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In June 2014, the Board remanded the claim to obtain an addendum opinion that included consideration of the Veteran's lay testimony.  Later that month, the same examiner noted another review of the file including consideration of the lay statements as well as the contradictory denials of back pain on the three military physical examination questionnaires.  

The Board finds that service connection for a lumbar spine disorder, diagnosed as degenerative disc disease with disc bulging at several levels, is not warranted because the spinal disorder first manifested many years after service and was not caused or aggravated by any aspect of service.  The Veteran is competent to report on his observed low back pain but is not competent to determine whether his current symptoms and spinal disease first manifested in service as this is a complex medical matter.  Although the Board finds that the Veteran's report of a history of low back pain in October 1980 is credible, he never reported acute pain during service and specifically denied any recurrent back pain on several physical examinations when he had the opportunity to do so.  Therefore, his reports of a chronic back disorder in service are not credible, not only because of the absence of medical observations, but because his reports are inconsistent.  

The Board places greater probative weight on the opinion of the VA examiner in 2013 and 2014 who reviewed the entire history, considered the Veteran's lay statements, but placed greater weight on the service record evidence that showed no chronic back abnormalities and the Veteran's concurrent denials of any back symptoms.  Although his rationale was brief and cited only his review and his clinical experience, the basis for his opinion is straightforward, clearly expressed, and based on an accurate review of the file.  There are no contrary opinions of record.  

The weight of the credible and probative evidence demonstrates that the Veteran's current degenerative disc disease of the lumbar spine first manifested greater than one year after active service and was not caused or aggravated by any aspect of service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability manifested by chest pain, to include as secondary to a sinus condition with leakage causing stomach problems is denied.  

Service connection for a lumbar spine disability is denied.  


REMAND

Bilateral Foot Disorder

The Veteran contended in testimony during the December 2012 Board hearing and in a January 2014 statement that he experienced the onset of foot pain during service from wearing boots in cold weather and that he was diagnosed with plantar fasciitis during service.  He reported that he wore inserts in his shoes for five months during service for painful bilateral arches that were caused by running on hard surfaces.  The Veteran has asserted that doctors have suggested his current foot problem - which includes plantar fasciitis and hallux valgus - is related to the inserts he wore during service.  He has also asserted that he had problems with his feet during and since service.  

The STRs show the Veteran complained of foot problems on several occasions.   In January 1981, he complained of recurring pain in the plantar surface of his left foot.  The impression was questionable foot pain, and he was given insoles.  He reported a history of painful feet when running on a March 1981 medical history questionnaire.  In August 1985, the Veteran was provided a running shoe which apparently did not resolve the foot pain, as he sought treatment for foot pain on two occasions in September 1985.  He denied foot trouble in one part of an October 1985 discharge physical questionnaire but again reported painful arches when running in another part of the questionnaire.  The examiner noted no foot abnormalities.  

The Veteran variously reported work as a truck driver after service, and he attended VA sponsored education courses for qualification as a heating and air conditioning mechanic.  However, SSA disability records and VA vocational/rehabilitation records do not mention foot disorders as occupational impairments.  In 2009, VA primary care clinicians referred the Veteran for a foot examination.  A VA podiatrist in September 2009 examined the Veteran and noted reports of burning, numbness, and pain in both feet while walking and resting that was worse at night.  The podiatrist diagnosed hallux valgus, pes planus, bunion deformities, limb length discrepancies, and plantar fasciitis and also noted differential diagnoses of peripheral neuropathy and radiculopathy.  In July 2012, the podiatrist noted the same symptoms and diagnoses and additionally noted the Veteran's report of having his left foot run over by a truck in the 1970s.  It is not clear whether that event occurred before or during service and there is no notation of the injury or treatment in the service records.  During the December 2012 Board hearing, the Veteran testified that he continued to have foot pain, used shoe inserts, and was told by his treating clinicians that the current symptoms were the same as those he experienced in service.    

The Veteran has been afforded two VA examinations for miscellaneous foot conditions, other than flat foot/pes planus.  See June 2012 and October 2013 VA examination reports.  The Veteran was diagnosed with hallux valgus at the June 2012 VA examination, but the examiner opined that the Veteran's hallux valgus was less likely as not related to service because there was no evidence of hallux valgus in service, or evidence of treatment or diagnosis of a chronic foot condition during or in close proximity to service.  The October 2013 VA examiner rendered a diagnosis of neuropathic pain in the bilateral feet but also provided a negative nexus opinion.  The October 2013 noted complaints of foot pain in August and September 1985 but stated that the Veteran's foot pain resolved, as physical examination of his feet was normal in examination in October 1985.  The examiner also noted there is no evidence of neuropathy in service or within two years of service. 

In June 2014, the Board remanded the claim because the 2012 and 2013 examiners did not consider the competent lay and medical evidence showing the 2009 diagnosis of hallux valgus, pes planus, and plantar fasciitis or explain why those abnormalities no longer were present.  There was no medical opinion addressing whether these disabilities are related to the Veteran's military service, including his in-service complaints of foot pain.  Later in June 2014, the 2013 examiner provided an addendum in which he again noted that there was no objective evidence of pes planus or plantar fasciitis.  He found no relationship of hallux valgus or neuropathy and the Veteran's in service foot pain because the October 1985 examiner noted no foot abnormalities notwithstanding the Veteran's report of foot pain and his clinical treatment only a few weeks earlier.  

Given the foregoing inconsistencies, the Board finds a remand is required to obtain a complete foot examination by a podiatrist and an additional medical opinion that considers all relevant facts in this case and addresses whether the Veteran has a current bilateral orthopedic or neurologic foot disability that first manifested as foot pain while running in service or was caused by any aspect of service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).



Sleep Apnea/Migraine Headaches

The Veteran testified during the December 2012 Board hearing and noted in a January 2014 statement that service connection should be granted for obstructive sleep apnea (OSA) and for migraine headaches, both as secondary to service-connected chronic sinusitis or to service-connected nasal fracture.  The Veteran testified that, while he was not diagnosed with OSA during service, he had problems sleeping, including trouble breathing and waking up at night.  

Service treatment records showed that the Veteran developed chronic sinusitis in service and that he sustained two head and face injuries with a nose fracture included in the second event.  The records are silent for other symptoms such as snoring or daytime fatigue.  

The post-service medical evidence shows the Veteran was diagnosed with OSA in June 2006, for which he received a CPAP machine. VA clinicians in February and March 2007 and a VA examiner in October 2013 attributed the Veteran's headaches to his OSA.  Although the Veteran was diagnosed with a central nervous system disease, service connection has not been established for the disease, and therefore, service connection for OSA or migraine headaches on a secondary basis is not available.  

In January 2011, a VA examiner assessed the Veteran's chronic sinusitis and noted that daily headaches were a component symptom of the disease.  

The Veteran was afforded a VA examination in October 2013 during which he reported developing symptoms snoring and feeling tired during the day.  After examining the Veteran, the VA examiner opined that his OSA was less likely as not caused by or a result of service, noting that the STRs are silent for a diagnosis of OSA.  The examiner also opined that the Veteran's OSA is less likely as not caused by, a result of, or aggravated by his service-connected sinusitis and residual nose fracture.  The examiner stated that his secondary service connection opinion is based upon review of the record, literature, and clinical experience and he also noted that physical examination did not reveal evidence of nasal airway obstruction. 

However, the VA examiner failed to consider the competent lay evidence snoring difficulty sleeping, and feeling tired during the day.  Instead, it appears the examiner based his negative nexus opinion solely on the lack of contemporaneous medical evidence during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).
With respect to the secondary service connection question, the VA examiner relied upon an inaccurate factual basis - that physical examination did not reveal evidence of nasal airway obstruction.  However, the January 2011 VA sinus examination revealed signs of 50 percent nasal obstruction on the left and right.  In addition, it appears that the rationale provided in support of the October 2013 VA opinion only applied to whether the Veteran's OSA was secondary to service-connected residuals of nose fracture.  

In June 2014, the Board remanded the claims to obtain an addendum opinion.  Later in June 2014, the examiner provided a brief opinion finding that the Veteran's headaches were secondary to OSA and not sinusitis and that OSA was not caused or aggravated by sinusitis based on his record review and clinical experience with no further explanation or rationale.  In July 2014, the Veteran submitted an internet article, purportedly from a medical source, that described the difference between migraine and sinus headaches.  

Therefore, an opinion, with a complete rationale, must be obtained with respect to whether the Veteran's OSA is secondary to service-connected sinusitis, which has been shown to be manifested by nasal obstruction during this appeal.  A complete opinion must be obtained to determine  whether the Veteran's headaches are a component symptoms of sinusitis that are included in the service-connected rating, are component symptoms of OSA, or are a separate migraine headache disorder, and if the latter, whether the disorder is secondary to either OSA or chronic sinusitis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Left Ear Hearing Loss

The Veteran is seeking a compensable disability rating for his service-connected left ear hearing loss.  

The Veteran has been afforded several VA audio examinations to determine the current severity of his left ear hearing loss.  See VA examination reports dated December 2007, January 2009, June 2012, and June 2014.  However, examiners from each VA examination stated that overall reliability of the audiogram and speech recognition scores is poor or that the test results were inconsistent and not valid. The most recent audiologist in June 2014 noted that the results were suggestive of a non-organic component indicating a possible a lack of cooperation by the patient.   Therefore, the audiograms conducted at the VA examinations are not considered competent, credible, or probative evidence of the current severity of the Veteran's left ear hearing loss. 

The Veteran's hearing has been evaluated at a VA outpatient clinic and he was issued hearing aids in 2009 and 2013.  However, the associated examinations of hearing acuity do not document all the data required to assign a compensable rating.  Notably, a clinician in October 2013 noted that the testing performed on that occasion was valid and reliable and that the Veteran was cooperative and that the Veteran was scheduled to undergo left ear surgery the next day.   Records of this surgery and any post-surgery assessments of hearing acuity have not been obtained and the procedure was not mentioned by the June 2014 examiner.  

Given the absence of useful test results and the occurrence and results of left ear surgery, a remand is needed to obtain these records and if necessary an additional audiometric examination.  38 C.F.R. § 3.159 (c)(2013).  

TDIU   

The Board finds that the claim for a TDIU is inextricably intertwined with the pending increased rating claim for left ear hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

In a January 2014 statement, the Veteran contended that he was found to be unemployable because of his service-connected disability by SSA and by VA vocational/rehabilitation counselors in 2011.  However, the records show that SSA considered many service and non-service-connected disorders and placed emphasis on lumbar spine, multiple joints, and psychiatric disorders that are not service connected.  In November 2009, a VA vocational/rehabilitation counselor noted that all service-connected disabilities caused impairment of employment but cited only tinnitus and sinusitis to the extent that the Veteran cannot be around chemicals.  He also discussed non-service connected musculoskeletal and psychiatric disorders.  In June 2014, a VA physician found that the Veteran's service-connected disability would not preclude employment or occupational duties without any detailed assessment or explanation.  

Following the additional development of individual claims ordered below, a comprehensive assessment of the occupational impairment imposed by all service- connected disabilities, individually or in combination, is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all records of VA medical care since August 2013 to include any records of left ear surgery scheduled in October 2013 and any post-surgical assessments of hearing acuity.  Associate any records received with the electronic claims file.  Ask the veteran to submit records or notify VA of any private treatment that he has received since VA received treatment records from St. Francis Hospital showing treatment in October 2013.

2.  Schedule the Veteran for a foot examination by a VA podiatrist. Provide the examiner with access to the electronic claims file.  Request that the examiner review the file including the remand instructions above, service treatment records of foot pain and the use of shoe inserts, the Veteran's reports of a continuity of foot pain, and the September 2009, October 2013, and June 2014 VA examination reports.  

Request that the podiatrist provide a diagnosis for all current foot abnormalities and provide an opinion whether any of the current abnormalities first manifested with the Veteran's treatment for foot pain in service or are caused or aggravated by any aspect of service.  See STRs dated January and February 1981 and August and September 1985

The podiatrist must specifically address the Veteran's lay statements of the occurrence of fallen arches in service, a continuity of foot pain after service, and whether any current abnormalities (including hallux valgus, pes planus, plantar fasciitis, or neurologic disorder at least as likely as not (50 percent probability or greater) are congenital or developed after service.  A neurologic consultation and opinion may be obtained if deemed necessary by the initial examiner.   

A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

3.  Schedule the Veteran for a VA examination by a physician, other than the October 2013 and June 2014 examiner, for sleep apnea and headaches.  Provide the examiner with access to the electronic claims file.  Request that the examiner review the file including the remand instructions above, service treatment records of sinus headaches, the VA clinical and examination reports relevant to OSA and sinusitis in 2006, 2007, 2011, and 2013, and the internet articles submitted by the Veteran and entered into the electronic record on January 8, 2014 and July 10, 2014.  

a. Request that the examiner determined whether the Veteran has a separate headache disorder such as migraine headaches or whether any chronic headaches are component symptoms of other diagnosed disorders, specifically sinusitis, obstructive sleep apnea (OSA), or a psychiatric disorder.  A consultation with a mental health clinician may be obtained if deemed necessary by the initial examiner. 

b.  If the Veteran has a separate headache disorder, request that the examiner provide an opinion whether that disorder at least as likely as not (50 percent probability or greater) first manifested in service or is caused or aggravated by any aspect of service. 

c.  If the Veteran has a separate headache disorder, request that the examiner provide an opinion whether that disorder  at least as likely as not  (50 percent probability or greater) is caused or aggravated beyond the normal progression by chronic sinusitis or OSA.  

A complete rationale with citations to relevant evidence or clinical observations is required.  The examiner must consider the Veteran's lay statements, particularly those provided in his January 2014 written statement, and also comment on the validity of the information provided in the internet articles and whether any valid information is applicable in this Veteran's case.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

4.  Schedule the Veteran for a VA audiometric examination.  Provide the examiner with access to the electronic claims file.  Request that the examiner review the file including the remand instructions above, previous VA audiometric examinations in December 2007, January 2009, June 2012, and June 2014, and any records of left ear surgery in or after October 2013 and post-surgery acuity assessments and note the review in an examination report. 

Request that the audiologist perform and record testing in compliance with the rating criteria and note the Veteran's reported symptoms and sensed hearing impairment.  Request that the audiologist provide a clear statement whether the test results are valid, whether the Veteran was cooperative and used best effort during the testing, or whether there is an organic reason for invalid results that precludes future attempts at standard testing. 

Request that the audiologist provide an opinion on the impact of the left ear hearing disability on the Veteran's capacity to procure and sustain all forms of substantially gainful employment.  

5.  Following the completion of the above examinations, schedule a VA examination with a physician or vocational specialist other than the October 2013 and June 2014 examiner.   Provide the examiner with access to the electronic claims file.  Request that the examiner review the file including the remand instructions above, service treatment, the Veteran's lay statements including those provided in his January 2014 written statement. 

Request that the examiner provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or follow all forms of substantially gainful employment because of the following service connected disabilities: chronic sinusitis, forehead scars, tinnitus, temporomandibular joint condition, anal fistula with hemorrhoids, left ear hearing loss, and residuals of a fractured nose.  The examiner may also consider whether the additional impairment imposed by obstructive sleep apnea, headaches, and bilateral foot disorders would change the opinion.  

A complete rationale with citations to relevant evidence and clinical observations is required.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.
 
6.  Thereafter, readjudicate the claim for service connection for a bilateral foot disorder, obstructive sleep apnea, and migraine headaches, and for a compensable rating for left ear hearing loss and a TDIU. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and with an opportunity to respond. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


